                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


SHAWNA CANNON LEMON                         )
             Plaintiff,                     )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 5:18-CV-200-FL
MYERS BIGEL, P.A. f/k/a Myers Bigel         )
& Sibley and Myers Bigel Sibley &           )
Sajovec, PA, LYNNE A. BORCHERS,             )
and Unnamed Others                          )
                     Defendants.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion to amend complaint and defendants’ motion to dismiss
plaintiff’s complaint for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 11, 2019, and for the reasons set forth more specifically therein, that defendants’ motion
to dismiss is GRANTED.

This Judgment Filed and Entered on March 11, 2019, and Copies To:
Brandon S. Neuman / J. Heydt Philbeck / Nathaniel J. Pencook (via CM/ECF Notice of
Electronic Filing)
Isaac Augustin Linnartz /David A. Parsley / Kerry A. Shad (via CM/ECF Notice of Electronic
Filing)


March 11, 2019                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
